DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0005], line 8, “firs” should read as --first--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. Patent No. 10,519,805).
Regarding claim 1, Smith discloses a gas turbine engine (Column 2, lines 51-52) comprising: 
a first shaft (202) rotatable about a centerline axis (12), said first shaft having threads disposed thereon (212); 
a second shaft (204) rotatable about said centerline axis (12), said second shaft having threads disposed thereon (214); and 
a turnbuckle shaft (206) axially disposed between said first and second shafts (Fig. 2A), said turnbuckle shaft being rotatable about said centerline axis (12) and having threads disposed thereon for engaging the threads of said first and second shafts (242, 244), 

Regarding claim 2, Smith discloses that the threads of one of said first shaft or said second shaft are right hand threads and the threads of the other of said first shaft or said second shaft are left hand threads (Column 1, lines 45-49).
Regarding claim 3, Smith discloses both of said first (202) and second (204) shafts move axially relative to said turnbuckle (206) shaft when said first and second shafts are drawn together (Fig. 2A and 2B, Column 4, lines 23-26).
Regarding claim 6, Smith discloses that said threads (212, 214) of said first (202) and second (204) shafts are located on a radially outer surface of said first and second shafts (Fig. 2A).
Regarding claim 7, Smith discloses the turnbuckle (206) shaft being disposed radially outward (Fig. 2A) of said radially outer surface of said first and second shafts (202, 204).
Regarding claim 12, Smith discloses a gas turbine engine (Fig. 1) comprising: 
a centerline axis (12); 
a flange (see annotated Figure below);
a first shaft (202) concentric with said centerline axis having threads disposed thereon (212); 
a second shaft (204) concentric with said centerline axis (12); and 

wherein a rotation of said connecting shaft (206) relative to said first shaft (202) causes an axial movement of said first shaft relative to said connecting shaft and said second shaft (Column 4, lines 23-26).

    PNG
    media_image1.png
    227
    486
    media_image1.png
    Greyscale

Regarding claim 13, Smith discloses a flange (see Figure above) being rigidly coupled to said second shaft (204).
Regarding claim 14, Smith discloses that said first shaft (202) comprises an axial stop (see annotated Figure above) configured to prevent further axial movement of said first shaft relative to said connecting shaft (206). The shape of the flange prevents the first shaft (202) from further moving in an axial direction due to the location of the axial stop.
Regarding claim 15, Smith discloses that said connecting shaft (206) further comprises a second axial stop configure to prevent further axial movement of said first .

Claims 1, 4-5, 8-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice (U.S. Patent No. 10,920,811).
Regarding claim 1, Rice discloses a first shaft (12a) rotatable about a centerline axis (X, Fig. 1A), said first shaft having threads (26a) disposed thereon; 
a second shaft (12b) rotatable about said centerline axis (X, Fig. 1A), said second shaft having threads (26b) disposed thereon; and 
a turnbuckle shaft (16) axially disposed between said first and second shafts (Fig. 1A), said turnbuckle shaft being rotatable about said centerline axis (X, Fig. 1A) and having threads (24a, 24b) disposed thereon for engaging the threads of said first and second shafts, 
wherein said first and second shafts are drawn together by a force acting on the threads of at least one of said first and second shafts created by a rotation of said turnbuckle shaft relative to said at least one of said first and second shafts and wherein the turnbuckle rotationally connects the first shaft and second shaft (Abstract).
Regarding claim 4, Rice discloses that said threads (26a, 26b) of said first (12a) and second (12b) shafts are located on a radially inner surface of said first and second shafts (Fig. 3B).
Regarding claim 5, Rice discloses a turnbuckle shaft (16) being disposed radially inward of said radially inner surface of said first and second shafts (Fig. 3A).

Regarding claim 9, Rice discloses that said turnbuckle shaft (14; comprising 16 and 18) comprises a radially outer surface comprising a drive feature (38) to which a device is engaged to rotate said turnbuckle shaft (Column 5, lines 21-26).
Regarding claim 10, Rice discloses that said turnbuckle shaft (16 and 18) comprises an anti-rotation feature (Column 7, lines 37-40). When the two shafts (12a, 12b) are drawn together the torque ring (18) prevents further rotation of the connecting shaft relative to the first and second shafts (Fig. 1A).
Regarding claim 11, Rice discloses that said first shaft is a second turnbuckle shaft (112b) connecting a plurality of discs (Fig. 4). Shaft (112b) connects a plurality of circular members that are interpreted as discs.
Regarding claim 16, Rice discloses a method of assembling a gas turbine engine, comprising:
providing a first rotor (12a) having threads (26a) disposed thereon about a centerline (X, Fig. 1A); 
providing a connecting shaft (16) having threads (24a, 24b) disposed thereon about said centerline (X, Fig. 1A); 
engaging the threads (26a, Fig. 1B) of said first rotor (12a) with the threads (24a) of said connecting shaft (16); 
providing a second rotor (12b);  

drawing together said first (12a) and second (12b) rotors by operating said rotating tool to rotate said connecting shaft about said centerline (Column 5, lines 21-28); and 
engaging said connecting shaft (14; comprising 16 and 18) with an anti-rotation component (Column 7, lines 37-40) to prevent rotation of said connecting shaft relative to said first (12a) and second (12b) rotors. When the two shafts (12a, 12b) are drawn together the torque ring (18) prevents further rotation of the connecting shaft relative to the first and second shafts (Fig. 1A).
Regarding claim 17, Rice discloses applying an axial force (Column 9, lines 4-8) that is transmitted through said second rotor (12b), connecting shaft (14; comprising 16 and 18), and first rotor (12a).
Regarding claim 18, Rice discloses applying a circumferential force to at least one of said first and second rotors to prevent said rotation (Column 7, lines 37-40) said at least one of said first (12a) and second (12b) rotors while rotating said connecting shaft (14; comprising 16 and 18). A force is applied on the first (12a) and second (12b) shafts to prevent rotation because they are restricted from moving by the torque ring (18, Fig. 1A).
Regarding claim 19, Rice discloses that said surface of said connecting shaft (14; comprising 16 and 18) is a radially inner surface (44b).
Regarding claim 20, Rice discloses that said surface of said connecting shaft (14; comprising 16 and 18) is a radially outer surface (46).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pallini (U.S. Patent No. 9,145,745), Scott (U.S. Patent No. 10,082,042), and Lagarde (U.S. Patent No. 9,574,600).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M GRIFFIN whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619